     Case 3:19-cr-00116 Document 116 Filed 06/02/20 Page 1 of 3 PageID #: 285



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                    CRIMINAL ACTION NO. 3:19-00116

DEMAUREA DAVIS
    also known as “Yae-yae”

                          MEMORANDUM OPINION AND ORDER

               Pending before the Court is Defendant Demaurea Davis’ Motion to Have Narcotic

Evidence Independently Tested (ECF No. 111) and his Motion to Continue Sentencing for 60 Days

to accomplish the testing. ECF No. 110. For the following reasons, the Court DENIES both

motions.



               On February 27, 2020, Defendant pled guilty without a plea agreement to Count

One of the superseding indictment which charged him with Possession with Intent to Distribute

Carfentanil, in violation of 21 U.S.C. § 841(a)(1). At the hearing, the Government presented

evidence from a police officer who testified that the West Virginia State Police lab tested the drugs

seized and determined the drugs to be 41 grams of carfentanil. Thereafter, when the Court asked

Defendant if he “agree[d] that the amount of carfentanil [he] had and what [his] specific plans

were, some of the carfentanil would be sold to distribute it to other people by [him],” Defendant

responded “Yes.” Tr. of Plea Hrg., at 16 (Feb. 27, 2020), ECF No. 114-1, at 18. Based upon the

amount of carfentanil being slightly over the mandatory minimum under 21 U.S.C. § 841(b)(1)(B)

for a sentence of 5 to 40 years, Defendant filed a Motion for Independent Testing of Evidence
   Case 3:19-cr-00116 Document 116 Filed 06/02/20 Page 2 of 3 PageID #: 286



immediately prior to the plea hearing. ECF No. 91. However, upon the realization that he was not

being charged with a mandatory-minimum offense, Defendant withdrew the motion at the hearing.



               Now, Defendant renews his motion for additional testing because at least 40 grams

but less than 70 grams of a Fentanyl Analogue results in a base offense level of 26 pursuant to

U.S.S.G. §2D1.1. Defendant hopes either that there was an error in the testing or that evaporation

over time could lower the weight to less than 40 grams, resulting in a base offense level of 24.

Defendant does not argue or present any evidence the drugs were improperly handled or tampered

with in any way or the testing was improper or tainted. Instead, he merely wants the drugs retested

in the off chance additional testing might show under 40 grams. Upon consideration, the Court

denies Defendant’s request.



               First, Defendant agreed at the plea hearing he had 41 grams of carfentanil, and the

Court finds Defendant is bound by that agreement. Second, the Court has no reason to believe

additional testing will inure to Defendant’s benefit and will result in an amount of carfentanil less

than 40 grams. The Court will not allow the drugs to be retested and the sentencing delayed over

the Government’s objection merely because Defendant is unhappy that the amount he agreed to

possessing places him in an offense level 26, rather than a level 24. Without some evidence of

impropriety or inaccuracy, additional testing simply is not justified. See United States v. Rivers,

211 F.3d 1266, at *1 (4th Cir. 2000) (per curiam) (affirming the district court’s refusal for

independent drug testing where the defendant did not dispute the drugs were cocaine base and she

did not suggest the testing “was improper or tainted, or that the evidence was improperly handled

by law enforcement, or that the evidence was tampered with in any way”).”



                                                -2-
   Case 3:19-cr-00116 Document 116 Filed 06/02/20 Page 3 of 3 PageID #: 287



              Accordingly, the Court DENIES Defendant’s Motion to Have Narcotic Evidence

Independently Tested (ECF No. 111) and his Motion to Continue Sentencing for 60 Days to

accomplish the testing. ECF No. 110.


              The Court DIRECTS the Clerk to send a copy of this Order to the defendant and

counsel, the United States Attorney, the United States Probation Office, and the United States

Marshal.


                                           ENTER:        June 2, 2020




                                           ROBERT C. CHAMBERS
                                           UNITED STATES DISTRICT JUDGE




                                             -3-
